-. ." .-_ Case
          case 2:18-cr-00394-SJF-AYS
               2:18-cr-00394-SJF-AYS           Document
                                               Document 92
                                                        91 Filed
                                                           Filed 12/02/19
                                                                 11/29/19 Page
                                                                          Page 11 of
                                                                                  of 22 PageID
                                                                                        PagelD #:
                                                                                               #: 1287
                                                                                                  1285

       Lewis I Baach pllo                                                                                  FI LED
    Kaufmann-                                                                                       IN CLERKS OFFICE
                                                                                               U.S. DISTRICT COURT E.O.N.Y.

                                                                                                *                          *
    THE NEW YOFI< OFFICE OF LEWIS 8AACH PU.C
                                                                                                        DEC 02 2019
           November 29, 2019                           Ort/er                                    LONG ISLAND OFFICE
                                                                              J,,.,,,_
           YJA ECf
                                                                          _.,,_
                                                       11,e uppllc,,1/on I,


                                                                          -,:-r--••9':!!!!!J"'e
                                                                         ''-'\{ .t:,
                                                                              ~ wtv;o uill.\ ~ ~--- C,,rl,,,CtU.
           The Honorable Sandra J. Feuerstein
           United States District Court
           100 Federal Pma
           Central Islip, New York 11722
                                                                              ~!! ~17-o A ,.. l\·.~v-.
                                                                                       1
                                                                                           , --::, Gr,uJ.$./).
                                                                                                                        ""f1;,4l   •



                     Re: United States v. Jolla Drqo, 18 Cr. 394 (SJII')
                                                                                             n
                                                                                              s/ Sandra J. Feuerstein
           Dear Judp Feuerstein:

                     As counsel for Mr. Drago in this matter, I am writing to respectfidly request the
           followitJa:

                   1) that, with the government's consent, the date of the next appearance, currently
                      scheduled for December 3, 2019 be rescheduled to December 18, 2019 and;

                   2) that the Court modify Mr. Drago's bail conditions to permit him to travel to Florida at
                      the end ofDecember.

                     On November 27, 2019, the government filed a letter in furtherance of their request that
           this case be deemed complex despite the Court's order suppressing the majority ofthe evidonce
           in this case that was sei7.ed I-om Mr. Draao's business. The defense requests additional time to
           respond to the government's letter which was filed more than two weeks after the Court's
           deadline.

                     At the last appearance on October 22, 2019, the government indicated that it bad
           approximately "20 witnesses, both employees, former employees and customers, relative to the
           conduct ofthe business." (Transcript at 14). While the announcement that there were 20
           witnesses independent of the taint of the suppressed warrant was a surprise to the defense, h was
           clear that the government understood that the admissibility ofthis testimony was subject to an
           independent source hearing. (Transcript at 14) (testimony of witnesses '-WOuld have to be
           subject to a [defense] motion prior to trial.").

                   In light of this information, the Court stated the following:

                           THE COURT: Here's what we're going to do. As far as your
                           application to have this declared complex, I would like affidavits
                           I-om those potential witnesses. They may be numbered rather than
                           named if you prefer anonymity for them before I make a decision
   The Chrysler Building I 405 Lexington Avenue I 62nd Floor I New York. NY 10174 I t 212 828 7001 I f 212 826 7146
    lawlabach.com                                                   NEW YORK WASHINGTON LONDON 81.JeNOS AIRES
__ .. Case
      Case 2:18-cr-00394-SJF-AYS
           2:18-cr-00394-SJF-AYS Document
                                 Document 92
                                          91 Filed
                                             Filed 12/02/19
                                                   11/29/19 Page
                                                            Page 22 of
                                                                    of 22 PageID
                                                                          PagelD #:
                                                                                 #: 1288
                                                                                    1286

   Lewis I Baach pile
Kaufmann Middlemiss
THE NEW YORK OFFICE OF LEWIS BAACH PLLC



                       about complexity, okay? At this point it's still a complex case and,
                       therefore, time is waived.

       (Transcript at 14-15). The government indicated that they could provide the affidavits of the 20
       witnesses in two weeks and the Court ordered the government to provide the affidavits in three
       weeks, which would have been November 12.

              The defense is seeking additional time to respond to this submission and the
       government consents to this application.

                 We are respectfully requesting that the Court adjourn the next court appearance,
       currently scheduled for December 3, 2019, to December 18, 2019. This is a date convenient to
       the defense and the government. If this date is not convenient for the Court, the parties will work
       to find additional dates convenient to the Court.

                 For the purpose of this application, the defense waives speedy trial time rights in
       accordance with the Court's order on October 22, 2019 that time is waived under the Court's
       original finding that this matter be deemed complex. (Transcript at 15).

               Finally, Mr. Drago requests modification of his bail conditions to allow him to travel to
       Florida from December 26, 2019 to January 2, 2020. It is a family trip. Mr. Drago will provide
       the specific details of his travel plans to Pretrial Services. I have communicated with Mr.
       Drago's assigned Pretrial Services officer, who has expressed no objection to this request. I have
       also conferred with the prosecutors to this matter and they take no position with regard to this
       request.

                 We thank the Court for its consideration of each of these two requests.


                                                     Sincerely,




                                                     Anthony M. Capozzolo
                                                     Attorney for Mr. Drago




                                                              NEW YORK WASHINGTON          LONDON   BUENOS AIRES
